Title: Queries on the Plan of Association, 4 March 1756
From: Franklin, Benjamin
To: 


When Governor Morris signed Franklin’s commission as colonel of the Philadelphia City Regiment on Feb. 24, 1756, he knew very well its importance in the complex and continuing struggle over defense, which at this time centered on implementation of the Militia Act, and was conducted at two levels. First, there was an open dispute over the method of enlistment and regulation: whether or not service was to be compulsory, whether officers were to be appointed or elected, to what extent the stern British regulations on military discipline were to apply. Less open but no less significant, was the struggle between the proprietary interest and the Assembly party for control of the forces raised. Both sides, of course, were fully alert to the power entailed in such control if, as expected, war was declared on France.
When it proved impossible to forestall Franklin’s command over 1000 more or less armed militiamen, the governor and his friends established independent companies led by their partisans. The first, in December, was commanded by William Vanderspiegle, and by March 25, 1756, four more had been mustered in Philadelphia, and at least eight more in the other counties. Vanderspiegle’s company held its first review on February 19 to the “entire satisfaction” of Morris, who may have delayed twelve days in signing Franklin’s commission to prevent him from mustering his regiment, thereby letting the independent company claim the honor of holding the first review.
Franklin’s command had its first regimental review on very short notice, Saturday, February 28, in State House Square, after which it marched through the city streets. The regiment halted before the Academy where “a considerable Number of the Inhabitants,” leaders and adherents of the independent companies, had gathered “to consult upon some Expedient for rendering the Use of Arms more universal, and the Province more secure.” The militiamen expected to hear the propositions brought forward at the meeting “but were disappointed; the Proposers having too precipitately packed up their Papers, and dispersed themselves.” The hurriedly ordered review itself doubtless presented an unexpected challenge to the sponsors of the meeting, and in view of the militia’s hostility to the independent companies, the regiment’s armed appearance at the doors of the meeting would hardly be welcomed. Later the sponsors provided the newspapers with the “Plan of Association” agreed to at their meeting “under three several Heads of Horse-Exercise, Foot-Exercise, and the Artillery-Exercise, belonging to the old Association Battery,” together with the governor’s certificate of approval. These documents were printed in both newspapers, preceded by an account of the affair and followed by a series of challenging queries. Both the Plan of Association and the Queries are unsigned, but it seems probable that Franklin drafted the latter piece—his opponents certainly thought so at the time. The Plan, the governor’s certificate, and the Queries are reprinted here in the order in which they appeared in the newspapers.
 

An Association for promoting Military Discipline among the Freemen of Pennsylvania, who are not WILLING and DESIROUS to act under the present Militia Law.
Whereas the weak and defenceless State of this Province, has long been Matter of just and real Concern to every thinking Person among us, especially since the Commencement of the late unjustifiable Encroachments of the French and their Savage Allies; And whereas a War between the English and French Nations seems at present unavoidable, which will expose this rich and flourishing City to Invasions from Sea, and the other Parts of the Province to cruel Ravages by Land, if proper Measures of Security are not speedily concerted; And whereas but few of the People seem inclined to muster under the present Militia Law, and to put themselves under Officers that propose to act in Pursuance of that Law; And whereas it is nevertheless absolutely necessary and expedient that those who are scrupulous in this Respect, should have an Opportunity of acquiring the Military Exercise, in a Manner agreeable to themselves, provided it be not repugnant to any positive Institution of their Country. Wherefore, we the Subscribers, Freemen of the City and County of Philadelphia, enter into this Voluntary Association for accomplishing ourselves in Military Discipline, that we may be ready to appear in the Service of our Country whenever we are necessarily called thereto. And that there may be nothing to create Uneasinesses among us, nor to interrupt our Design of acquiring the Military Exercise, the following are declared to be the fundamental Articles, and essential Principles of this Association, viz.
1. That we will remain entirely INDEPENDENT of the present Militia Law, in every Shape and Sense. For, as we cannot believe that the Law will ever answer the Purposes of Defence, and, if it were carried into Execution (which we scarce think practicable) would leave the People of this Province on a very unequal Footing, so we cannot think it expedient to act under a Law which we must necessarily disapprove of, especially as every Individual is, by the Law itself, left to his own free Choice, either to act under it, or not. And as we do not blame those who think proper to pursue a different Plan from ours, and charitably believe that many of them may do so from a very laudable Motive; so we hope they will grant us the same Indulgence, and allow us an equal Right of following our own Judgment, in Matters where we are equally concerned and free.
2. That we will be under such Officers, as we shall chuse, and his Honour the Governor shall be pleased to commission, for the Troop or Company to which we respectively set our Names. That we will associate with Capt. Vanderspeigle’s, and any other Independent Companies, so as to be afterwards formed into one or more Regiment, or Regiments, under such Field Officers as the several Captains, Lieutenants and Ensigns (thus commissioned and associated) shall chuse, and his Honour the Governor be pleased to commission, for that Purpose. But such Officers shall have no Power to lead us to any Duty or Service without our own Consent, unless a proper Militia Law is first obtained, equally binding on all his Majesty’s Subjects of this Province, who being equally free, are therefore intitled to equal Privileges and Immunities.
Philadelphia, Feb. 28, 1756.


This Plan of Association having been offered to my Consideration, by several Gentlemen of this City, I think it necessary to signify my Approbation of it, as an Expedient that will contribute to the publick Safeyt, by promoting Military Discipline among those who do not chuse to act under the present Law.
Robert Hunter Morris.
Feb. 25, 1756.


Queries on the above.
1. Whether when the whole City is invited to a Meeting on any Project, and scarce Fifty get together to countenance it, they are more properly called a considerable than an inconsiderable Number?
2. Whether keeping up a Clamour of the weak and defenceless State of the Province, after Sixty Thousand Pounds has been granted and appropriated for its Defence, and so many Forts built on the Frontier, and Troops taken into Pay; has any Meaning in it, and what that Meaning can be?
3. Whether representing this City in publick Papers, as being, at the same time, both rich and defenceless, is least agreeable to Truth or to Prudence, the Way to deter, or invite an Enemy?
4. Whether a Regiment of Militia, well trained, consisting of near 1000 Men, 50 Pieces of Cannon, and a strong Battery, are to be looked upon as nothing towards the Defence of such a Place as this?
5. Whether the Appearance of such a Regiment under Arms, at three or four Hours Warning, be not a full Proof, that the Assertion in the above Paper, viz. “few of the People seem inclined to muster under the present Militia Law,” is an egregious Mistake?
6. Whether it was not proper to shew our Military Projectors (since they seemed ignorant of it) that there was such a Regiment in Being; for so, by knowing how much was done, they might be better able to judge what was wanting?
7. Whether inviting a Number of People to a Consultation, and shutting the Doors in their Faces, as soon as they appear, be a Compliment or an Affront?
8. By whose Order was this done, and what Right had HE to order it?
9. Are not our Laws fram’d by Assemblies of our own chusing?
10. Did the Governor propose any Amendment to our Militia Law, before he passed it?
11. Have the People petitioned the Assembly for any Amendment to that Law, and been refused?
12. Could not these Projectors have met and exercised themselves in the Use of Arms, without affronting in express Terms the Laws and Legislature of their Country?
13. May not the Military Exercise as well be learnt under the Sanction of the Law as without it?
14. Is not making Trial of a Law, by endeavouring to carry it into Execution, the best Way of discovering whether the Law is practicable or impracticable, will or will not answer its Purpose? And if, on such Trial, it be found defective; would not the actual Experiment made, give more Weight to an Application for Amendment?
15. And would not that Weight be still greater, the more generally the Experiment was made?
16. Do those good Men who have generously taken up Arms for the Defence of their Country, and the Officers that have taken so much Pains to discipline them, deserve, for so doing, to be discountenanced, and meet with every Kind of Discouragement and Obstacle that Power and Party Views can throw in their Way?
17. If the Projectors intend nothing but the Use of their own Liberty, in learning the Exercise of Arms, can they not enjoy that Liberty, without endeavouring to divide and break the Force already formed under Sanction of the Law; and without solliciting the People to sign an Engagement, not to act under the Law; thereby restraining them in the Liberty they have of acting under the Law if they should chuse it?
18. Whether Union be not very necessary to us all at this Juncture?
19. Whether dividing us is the Way to unite us?
20. Whether an Association and solemn Agreement, not to be obliged “to do any Duty or Service,” be not a very droll Kind of an Association; and copied from Poet Bayes, in the Play called the Rehearsal, viz.
“Bayes, I bring out my Bull, and my Bear; and what do you think I make them do, Mr. Johnson?
“Johnson, Do! why, fight, I suppose.
“Bayes, See how you are mistaken now! I would as soon make them dance. No, egad, Sir, I make them do——no earthly Thing.”

